DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 3/23/2021.
Claims 1 and 16 have been amended. Claims 19-20 have been cancelled. Claims 21-22 have been added. Claims 1-18, 21-22 are pending and addressed below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutter (U.S. Patent No. 7699834) in view of Stockert (U.S. Patent No. 6592580).
Regarding claim 1, Sutter teaches:
A medical device comprising: a shaft including a lumen configured to direct a flow of fluid through the shaft; (Col. 3, lines 38-43; Fig. 2, shaft tube 20)
and an electrode, (Col. 2, lines 44-46; Fig. 2, electrode 14)
wherein a proximal end of the electrode and a distal end of the shaft form a coupling configured to releasably couple the proximal end of the electrode with the distal end of the shaft, (Col. 2, line 64-Col. 3, line 4; Fig 2, electrode 14, insulating cladding 22)
and wherein when the proximal end of the electrode is coupled to the distal end of the shaft, fluid delivered through the lumen is emitted (Col. 3, lines 37-43)
Sutter does not explicitly disclose the fluid being emitted through the distalmost portion. 
In related electrosurgical art, Stockert teaches:
 fluid being emitted from a distalmost portion of the electrode. (Col. 7, lines 2-5; Fig. 10, opening of cooling ducts 36a on electrode tip)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sutter based on the teachings of Stockert to incorporate a distal most portion of the electrode for fluid to be emitted in order to effective deliver to the target region and provide predictable results. 
Regarding claim 2, the Sutter/Stockert combination teaches:
The medical device of claim 1, (described above)
wherein the coupling includes one or more arms positioned within the distal end of the shaft. (Sutter, see annotated Fig. 2 below)

    PNG
    media_image1.png
    310
    340
    media_image1.png
    Greyscale

Regarding claim 3, the Sutter/Stockert combination teaches:
The medical device of claim 2, (described above)
wherein each of the one or more arms includes a protrusion. (Sutter, see annotated Fig. 2 above)
Regarding claim 4, the Sutter/Stockert combination teaches:
The medical device of claim 3, (described above)
wherein each of the one or more arms further includes at least one of an angled portion at a proximal end of the protrusion and an angled portion at a distal end of the protrusion, wherein the at least one angled portion is angled relative to a central longitudinal axis of the distal end of the shaft. (Sutter, see annotated Fig. 2 above, read as broadly as claimed, any angle can be read as an angled portion)
Regarding claim 5, the Sutter/Stockert combination teaches:
The medical device of claim 2, (described above)
wherein the electrode includes one or more receivers configured to receive the one or more arms. (Sutter, annotated Fig. 2 below; Fig. 4, section 28)

    PNG
    media_image2.png
    310
    306
    media_image2.png
    Greyscale

Regarding claim 6, the Sutter/Stockert combination teaches:
The medical device of claim 5, (described above)
wherein the one or more receivers is radially wider than a portion of the electrode distal to the one or more receivers, and/or than a portion of the electrode proximal to the one or more receivers. (Sutter, Col. 2, lines 50-52; Fig. 4, external collar 30, proximal end section 28)

Claims 7-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sutter/Stockert combination in further view of McGreevy (U.S. Patent No. 4781175)
Regarding claim 7, the Sutter/Stockert combination teaches:
The medical device of claim 2, (described above)

further including one or more seals configured to form a fluid tight seal between the electrode and the shaft. (Col. 11, lines 14-22; Fig. 6, gasket member 128)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sutter/Stockert combination based on the teachings of McGreevy to incorporate a fluid tight seal in order to effectively deliver the fluid to the target tissue without leakage in undesirable areas. 
Regarding claim 8, the Sutter/Stockert/McGreevy combination teaches:
The medical device of claim 7, (described above)
wherein with the electrode coupled to the one or more arms, the one or more seals sealingly engage surfaces of the electrode and the shaft to direct fluid from the lumen to the electrode. (McGreevy, Col. 11, lines 14-22; Fig. 6, gasket member 128)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sutter/Stockert combination based on the teachings of McGreevy to incorporate a fluid tight seal in order to effectively deliver the fluid to the target tissue without leakage in undesirable areas. 
Regarding claim 12, the Sutter/Stockert/McGreevy combination teaches:
The medical device of claim 1, (described above)
wherein the shaft includes a coupling tube with a distal coupling portion configured for securing to the proximal end of the electrode. (McGreevy, Col. 11, lines 14-22; Fig. 6, gasket member 128)

Regarding claim 13, the Sutter/Stockert/McGreevy combination teaches:
The medical device of claim 1, (described above)
wherein the distal coupling portion comprises an elastomeric polymer material configured to couple the coupling tube to the electrode, (McGreevy, Col. 10, lines 20-23)
and to form a seal between coupling tube and the electrode that facilitates fluid flow from the lumen to the electrode. (McGreevy, Col. 11, lines 14-22; Fig. 6, gasket member 128)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sutter/Stockert combination based on the teachings of McGreevy to incorporate a fluid tight seal in order to effectively deliver the fluid to the target tissue without leakage in undesirable areas. 

Claims 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sutter/Stockert combination in further view of Livneh (U.S. PGPub. No. 20080004656).
Regarding claim 9, the Sutter/Stockert combination teaches:
The medical device of claim 1, (described above)
wherein the distal end of the shaft includes one or more arms, (Sutter, see annotated Fig. 2 above)
Although Sutter teaches one or more arms, Sutter does not explicitly disclose the arms moving radially outward. 

wherein the one or more arms are biased to move radially outwardly, (Para. 0081; Fig. 39-40, fingers 120)
and wherein the one or more arms are longitudinally movable within the distal end. (Para. 0061; by longitudinally moving the shaft, the user would be able to longitudinally move the arms)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sutter/Stockert combination based on the teachings of Livneh to incorporate movable arms in order to selectively position the electrode within the catheter and assist in electrode placement. 
Regarding claim 10, the Sutter/Stockert/Livneh combination teaches:
The medical device of claim 9, (described above)
further including at least one biasing member configured to bias the arms distally within the distal end of the shaft. (Livneh, Para. 0061; by longitudinally moving the shaft, the user would be able to bias the arms)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sutter/Stockert combination based on the teachings of Livneh to incorporate a movable handle to actuate the shaft in order to position the attached electrode in a desirable position. 
Regarding claim 11, the Sutter/Stockert/Livneh combination teaches:
The medical device of claim 10, (described above)
wherein the distal end of the shaft includes a central passage with an angled portion that narrows distally, (Livneh, Para. 0082, see annotated Fig. 40 below, the housing narrows) 
and wherein the angled portion is configured to force the one or more arms radially inwardly as the one or more arms move distally within the distal end of the shaft. (Livneh, configured to language read as functional language, since continuing to push the arms forward within the housing would cause them to converge)

    PNG
    media_image3.png
    191
    691
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sutter/Stockert combination based on the teachings of Livneh to incorporate an angled portion that causes the arms to move inwardly in order to better secure the distal electrode to the housing/shaft. 
Regarding claim 15, the Sutter/Livneh combination teaches:
The medical device of claim 1, (described above)
wherein the electrode includes a first conductive member and a second conductive member, (Livneh, see annotated Fig. 38 below)
wherein the first conductive member and the second conductive member are electrically separated by an insulating member, (Livneh, Para. 0084; when assembled, the insulating housing member separates the two portions)
and wherein the medical device includes a conductor that is longitudinally movable to contact and deliver energy to the first conductive member or to the second conductive member. (Livneh, Para. 0084; Fig. 38-40, connection rod 164)

    PNG
    media_image4.png
    157
    693
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sutter/Stockert combination based on the teachings of Livneh to incorporate first and second conductive members and a conductive member to effectively deliver energy to the distal section of the electrode and treat tissue. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sutter/Stockert combination in view of Woloszko (U.S. PGPub. No. 20140257277).
Regarding claim 14, the Sutter/Stockert combination teaches:
The medical device of claim 1, (described above)
wherein the electrode includes an insulator that only partially covers a distal end face of the electrode, (Sutter, Col. 2, line 64-Col. 3, line 2; Fig. 2, electrode ferrule 38; wherein the distal portion of the electrode is read as the distal end face) 
and wherein the electrode 47Attorney Docket No.: 06530-0835-00000Client Ref. No. 18-0106US01includes an outlet in the distal end face, (Sutter, Col. 2, lines 59-63;  Fig. 4, discharge openings) 
The Sutter/Stockert combination does not explicitly disclose the insulator including a plurality of protrusions. 
In related electrosurgical art, Woloszko teaches:
and wherein the insulator includes a plurality of protrusions projecting from the distal end face about the outlet. (Para. 0037; Fig. 2a, standoffs 210)
. 

Claims 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livneh in view of Stockert.
Regarding claim 16, Livneh teaches:
A medical device kit, comprising: a medical device including a handle, (Para. 0060; Fig. 37; handle 64, 66)
and a shaft extending distally from the handle, (Para. 0060; shaft 52)
and a plurality of electrodes, (Para. 0080; multiple shapes read as plurality of electrodes)
wherein the shaft includes a distal end having a mechanism therein configured for securing one of the plurality of electrodes to the distal end of the shaft, (Para. 0081-0082) 
releasing the one of the electrodes from the distal end of the shaft, (Para. 0081-0082) 
and securing another of the electrodes to the distal end of the shaft. (Para. 0081-0082)
Livneh does not explicitly disclose the shaft containing a lumen. 
In related electrosurgical art, Stockert teaches:
wherein the shaft includes a lumen; (Col. 7, lines 1-5; Fig. 10, cooling duct 36)
wherein each electrode…includes an electrode lumen configured to be fluidly connected to the lumen in the shaft (Col. 7, lines 1-5; Fig. 10, opening 36a on electrode tip connects to duct 36)

Regarding claim 17, the Livneh/Stockert combination teaches:
The medical device kit of claim 16, (described above)
wherein at least two of the electrodes differ in structure, (Livneh, Para. 0080; multiple shapes read as plurality of electrodes)
wherein coupling different electrodes of the plurality of electrodes to the shaft changes a fluid flowpath of the medical device, (“changes the fluid flowpath” read as functional language; one of ordinary skill in the art would recognize that different shapes would change the fluid flowpath)
and wherein when one of the at least two electrodes is coupled to the distal end of the shaft, (Livneh, Para. 0082)
fluid delivered through the central lumen is delivered through the coupled electrode, (Stockert, Col. 7, lines 1-5; Fig. 10, cooling duct 36)
movement of a portion of the handle controls movement of the coupled 48Attorney Docket No.: 06530-0835-00000Client Ref. No. 18-0106US01electrode, (Livneh, Para. 0061; moving the handle moves the shaft which can move the electrode when attached)
and electrical energy delivered through the shaft is delivered to tissue through the coupled electrode. (Livneh, Para. 0079)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Livneh based on the teachings of Stockert to incorporate 
Regarding claim 18, the Livneh/Stockert combination teaches:
The medical device kit of claim 17, (described above)
wherein the distal end of the shaft includes one or more arms each including a protrusion, (Livneh, Para. 0081; Fig. 40, fingers 120)
an angled portion proximal to the protrusion, (Livneh, see annotated Fig. 40 below)
and an angled portion distal to the protrusion, (Livenh, see annotated Fig. 40 below)
wherein each of the plurality of electrodes includes a receiver portion that is radially wider than a portion of the electrode distal to the receiver portion and a portion of the electrode proximal to the receiver portion, (Livneh, see annotated Fig. 40 below)
and wherein the protrusion engages the receiver portion. (Livneh, Para. 0081-0082)

    PNG
    media_image5.png
    198
    692
    media_image5.png
    Greyscale

Regarding claim 21, Livneh teaches:
A medical device comprising: a shaft (Livneh, Para. 0060; shaft 52)
wherein a distal end of the shaft includes one or more arms, (Livneh, Para. 0081; Fig. 40, fingers 120)
wherein the one or more arms are biased to move radially outwardly, (Livneh, Para. 0081; Fig. 39-40, fingers 120)
and wherein the one or more arms are longitudinally movable within the distal end; (Livneh, Para. 0061; by longitudinally moving the shaft, the user would be able to longitudinally move the arms)
at least one biasing member configured to bias the arms distally within the distal end of the shaft; (Livneh, Para. 0061; by longitudinally moving the shaft, the user would be able to bias the arms)
and -7-Application No.: 16/111,818Attorney Docket No.: 06530-0835-00000an electrode, (Livneh, Para. 0080; Figs. 38-40, electrode 158)
wherein a proximal end of the electrode and the distal end of the shaft form a coupling configured to releasably couple the proximal end of the electrode with the distal end of the shaft, (Livneh, Para. 0081-0082)
and wherein the distal end of the shaft includes a central passage with an angled portion that narrows distally, (Livneh, Para. 0082, see annotated Fig. 40 above, the housing narrows) 
and wherein the angled portion is configured to force the one or more arms radially inwardly as the one or more arms move distally within the distal end of the shaft. (Livneh, configured to limitation read as functional language, since continuing to push the arms forward within the housing would cause them to converge)
Livneh does not explicitly disclose a flow of fluid through the shaft. 
In related electrosurgical art, Stockert teaches:
including a shaft lumen configured to direct a flow of fluid through the shaft, (Stockert, Col. 7, lines 1-5; Fig. 10, cooling duct 36)
wherein the electrode includes an electrode lumen configured to be fluidly connected to the shaft lumen, (Stockert, Col. 7, lines 1-5; Fig. 10, opening 36 on electrode tip connects to duct 36)
…fluid delivered through the shaft lumen flows through the electrode lumen and is emitted from a distal portion of the electrode, (Stockert, Col. 7, lines 1-5; Fig. 10, opening 36 on electrode tip connects to duct 36)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Livneh based on the teachings of Stockert to incorporate fluid delivered through the central lumen through the coupled electrode in order to provide a rinsing liquid to the target tissue.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Livneh/Stockert combination in view of Woloszko (U.S. PGPub. No. 20140257277).
Regarding claim 22, the Livneh/Stockert combination teaches:
The medical device of claim 21, (described above)
wherein the electrode includes an insulator that only partially covers a distal end face of the electrode, (Stockert, Col. 6, lines 60-67; Fig. 9, area of insulating material 34a)
and wherein the electrode includes an outlet in the distal end face, (Stockert, Col. 6, lines 60-67; Fig. 9, openings 32a)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Livneh based on the teachings of Stockert to incorporate an insulator and opening by the electrode in order to  appropriately deliver cooling liquid to target tissue to further cool the device. 

In related electrode treatment art, Woloszko teaches:
and wherein the insulator includes a plurality of protrusions projecting from the distal end face about the outlet. (Para. 0037; Fig. 2a, standoffs 210)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Livneh/Stockert combination based on the teachings of Woloszko to incorporate protrusions projecting from the distal end in order to direct the fluid in a particular direction (Woloszko, Para. 0035). 
Response to Arguments
Applicant’s arguments, see page 10, filed 3/23/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of 1/7/2021 has been withdrawn. 
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not Sutter or Livneh are moot in view of the new rejections under Stockert. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794